DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of July 13, 2022, Claims 2-9 are pending. Claims 2-9 are new. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2016/047861) in view of Kent (US 924471).
Regarding Claim 2, Kim discloses a thermal chamber for the production of yogurt, comprising an outer container (10) with a corresponding lid (50) in the embodiment of Figure 5. The outer container (10) is provided with an internal perimeter frame (16) at an internal upper edge. Kim also discloses an inner container (30-1) with a first radial upper edge (32). Kim also discloses a filter container (20-1) with a supporting projections 26 and a drainage bottom. The internal perimeter frame (16) is configured to support the first radial upper edge (32) and the supporting projections (26) as shown in Figures 6 and 7. 
The inner container is configured to be accommodated within the outer container so that when the first radial upper edge is supported by the interior perimeter frame, a thermally insulated space is maintained between the outer container (10) and the inner container (30-1). Kim further discloses a collecting interspace is provided between a bottom of the filter container and the inner container when the filter container is accommodated in the inner container as seen in Figure 8 with excess water (120) draining into the inner container. 
Kim does not disclose the filter container has a second radial upper edge. Rather, Kim discloses the filter container has handle supports (26) which rest upon the radial upper edge (32) which is in turn supported by the internal perimeter frame (16). 
Kent discloses a similar drainage inner vessel (2) with a flange (3)/radial upper edge. Kim and Kent are analogous inventions in the art of supported drainage members suspended within outer vessels.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the handle supports (26) of Kim with the laterally extending flange (3) of Kent in order to support the inner strainer vessel. Both the projection handle member (26) of Kim and the radially extending flange (3) of Kent function equally to maintain the inner strainer member above the outer vessel and provide drainage of liquid from the inner strainer member. This represents the simple substitution of one known suspension mechanism for another to obtain predictable results in holding the inner strainer container suspended above the bottom of the inner container. Both the projecting members of Kim Element 26 and Applicant’s radial prolonged upper edge flange (Applicant Element 6a) would provide identical results in the functioning of the yogurt maker. Furthermore, the structure of the outward radial prolonged upper edge is also not disclosed by Applicant to provide an unexpected result, advantage, or benefit over any other suspension means.

    PNG
    media_image1.png
    2146
    2328
    media_image1.png
    Greyscale
 
 Regarding Claim 2, while Kim does not disclose the outer container has a cylindrical shape, the shape of a container is a matter of choice which a person of ordinary skill in the art would have found to be obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Please see MPEP 2144.04 IV Section A. In the present case, both the cubic shape of Kim and Applicant’s claimed cylindrical shape function identically and has no bearing on the performance of the thermal chamber for the production of yogurt. 
Regarding Claim 4, Kim discloses the inner container (30-1) has a cylindrical shape.
Regarding Claim 5, Kim discloses the filter container (20-1) has a cylindrical shape.
Regarding Claim 6, Kim does not disclose the outer container, the inner container, and the filter container are made of transparent plastic material. Kim does disclose the outer container (10) has a transparent window (14). One of ordinary skill in the art would recognize and find obvious from the inclusion of such a transparent window that other components of the yogurt maker of Kim may also be made of transparent plastic material in order to allow a user to view the contents of the device. 
Regarding Claim 7, while Kim does not disclose the drainage bottom comprises a removable stainless steel grid, to make the bottom separable or removable is an obvious variation. As discussed in MPEP 2144.04 Section V. Part C, a person having ordinary skill in the art would recognize and find obvious that the drainage bottom may be made removable or separable in order to facilitate storage or cleaning of the filter container. 
Regarding Claim 8, Kent discloses a similar strainer (2) supported within an outer vessel (1) provided with a detachable handle (9) which removably fits within a slot (12). A removable handle allows a user to remove the inner vessel and transport the vessel without injury to the hands of the operator (Page 2 Lines 7-12). A detachable handle would further provide a means to drain the filter member and avoid the necessity of skimming (Page 2 Lines 29-41).
Regarding Claim 9, the thermal chamber of Kim may be used to produce natural yogurt or Greek yogurt.
Response to Arguments
Applicant's arguments filed 7/13/2022 have been fully considered but they are not persuasive.
On page 6, Applicant states that Kim does not disclose the filter container with a second radial upper edge wherein the internal perimeter frame is configured to support the first radial upper edge and the second radial upper edge. 
The Examiner respectfully disagrees. 
The radial upper edge of the inner container is Kim Element 32. The supporting means of the filter container is Kim Element 26 which rests on the radial upper edge of Kim Element 32. Support projections (26) may be modified to be a radially extending flange such as that seen in Kent Element 3 as an obvious variation in the configuration of a support means which suspends the filter container above the inner container. Both the support projection (26) and the radial upper edge (32) are supported on the internal perimeter frame 16. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIDEON R WEINERTH/Examiner, Art Unit 3736